Exhibit 10.4

SENIOR ADVISOR AGREEMENT

This SENIOR ADVISOR AGREEMENT (the “Agreement”), is made as of April 28, 2020
(the “Effective Date”) between Radius Health, Inc. (the “Company”), and Jesper
Høiland, MSc (the “Senior Advisor”).

WHEREAS, the Senior Advisor has been employed by the Company as its President
and Chief Executive Officer pursuant to the terms of the Employment Agreement
between the Company and the Senior Advisor entered into in May 2017 (the
“Employment Agreement”);

WHEREAS the Senior Advisor has informed the Company of his desire to resign his
employment with the Company;

WHEREAS, the Company has accepted the Senior Advisor’s resignation of his
employment with the Company, effective April 28, 2020 (the “Termination Date”);

WHEREAS, the ending of the Senior Advisor’s employment is a termination without
Good Reason (as defined in the Employment Agreement) under Section 6.1 of the
Employment Agreement and the Senior Advisor is not entitled to any severance pay
or benefits under Section 6.2 of the Employment Agreement or otherwise; and

WHEREAS, the Company desires to retain the services of the Senior Advisor as an
independent contractor commencing on the Effective Date to provide outside,
professional services in the area of his professional expertise, and the Senior
Advisor wishes to furnish such services on the terms and conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:

 

  1.

Transition from Employment.

1.1    Resignations. The Senior Advisor’s employment with the Company shall end
on the Termination Date. Any requirement of the Senior Advisor to provide a
written notice of termination to the Company pursuant to Section 6.5 of the
Employment Agreement shall be considered to be satisfied by this Agreement.
Effective upon the Termination Date, the Senior Advisor by this Agreement hereby
resigns, and shall be deemed to have resigned, from all positions that he held
as an officer or member of the board of directors (or a committee thereof) of
the Company or any of its affiliates. The Senior Advisor acknowledges that as of
the date he signs this Agreement, he has been paid for all salary and wages then
owed to him by the Company.

1.2    Accrued Amounts. In accordance with Section 6.1(a) of the Employment
Agreement, the Company shall pay the Senior Advisor the Accrued Amounts, as
defined in the Employment Agreement and restated here: (i) any accrued but
unpaid Base Salary (as defined in the Employment Agreement) and accrued but
unused vacation; (ii) reimbursement for unreimbursed business expenses properly
incurred by the Senior Advisor, which shall be subject to and paid in accordance
with the Company’s expense reimbursements policy; and (iii) such employee
benefits (including equity compensation), if any, as to which the Senior Advisor
may be entitled under the Company’s employee benefit plans as of the Termination
Date.



--------------------------------------------------------------------------------

1.3    Continuing Obligations. The Senior Advisor acknowledges and agrees that
Sections 7 (Cooperation), 8 (Confidential Information), 9 (Restrictive
Covenants), 10 (Non-disparagement), 11 (Acknowledgement), 12 (Remedies) and 13
(Proprietary Rights) of the Employment Agreement shall continue in full force
and effect in accordance with their terms (together with any other
confidentiality, invention assignment or restrictive covenant obligations that
the Senior Advisor has to the Company, the “Continuing Obligations”).

2.    Services. During the Advisory Period (as defined below), the Senior
Advisor agrees to perform such consulting, advisory and related services to and
for the Company as may be reasonably requested from time to time by the Company
(the “Advisory Services”); provided that the Company does not anticipate
requiring the Senior Advisor to perform more than five (5) hours of Advisory
Services per week. The Senior Advisor agrees to make himself available to render
the Advisory Services at such times and locations as may be requested by the
Company, provided that the Company shall not use this provision to unreasonably
interfere with any subsequent full-time employment of the Senior Advisor.

3.    Term. Provided the Senior Advisor enters into and complies with this
Agreement, including the Continuing Obligations, the Senior Advisor’s services
to the Company hereunder shall commence on the date hereof and shall continue
until October 28, 2020 (such period, the “Advisory Period”).

 

  4.

Compensation.

 

  4.1

Advisory Fees.

(a)    Phase One of the Advisory Period. During the first three (3) months of
the Advisory Period (April 28, 2020 through July 28, 2020), the Company shall
pay to the Senior Advisor a total advisory fee of $20,000, to be paid in
substantially equal monthly installments during the first three (3) months of
the Advisory Period.

(b)    Phase Two of the Advisory Period. During the remaining three (3) months
of the Advisory Period (July 29, 2020 through October 28, 2020), the Company
shall pay the Senior Advisor on an hourly basis at the rate of $500 per hour,
payable monthly in arrears within thirty (30) days of the Company’s receipt of a
monthly invoice from the Senior Advisor of all Advisory Services performed
during the previous calendar month. In no event shall the Senior Advisor perform
more than five (5) hours of Advisory Services in any week without prior written
approval from a duly authorized officer of the Company.

4.2    Continued Vesting; Extended Exercise Period. The Senior Advisor shall
continue to vest in his equity award(s), subject to the terms of the applicable
equity award agreement(s) and equity plan(s) (collectively, the “Equity
Documents”) during the Advisory Period. The Senior Advisor shall cease vesting
in any equity award(s) at the end of the Advisory Period. The Company shall
extend the exercise period with respect to any vested stock options the Senior
Advisor may have as of the last day of the Advisory Period until the earlier of
(i) the original expiration date for such vested stock options as provided in
the applicable Equity

 

2



--------------------------------------------------------------------------------

Documents, or (ii) July 28, 2021, the one (1) year anniversary of the last day
of the Phase One of the Advisory Period (the “Extended Exercise Period”). The
Senior Advisor acknowledges that to the extent any such vested stock options are
intended to be an “incentive stock option,” such options shall no longer qualify
as “incentive stock options” under the Internal Revenue Code of 1986, as
amended, but instead shall be taxed as a non-statutory stock
option. Accordingly, the Senior Advisor will be subject to ordinary income taxes
(and tax withholding) in the event that he exercises such options after the date
of this Agreement. The Senior Advisor should consult with his own tax
professional if he has any questions regarding the tax treatment.

4.3    Reimbursement of Expenses. The Company shall reimburse the Senior Advisor
for all reasonable and necessary documented out of pocket expenses incurred or
paid by the Senior Advisor in connection with, or related to, the performance of
his services under this Agreement with the prior written approval of the
Company.

4.4    No Benefits. The Senior Advisor shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, or medical benefits, made available to employees of the Company.

5.    Cooperation. The Senior Advisor shall use his best efforts in the
performance of his obligations under this Agreement. The Senior Advisor shall
cooperate with the Company’s personnel, shall not interfere with the conduct of
the Company’s business and shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

 

  6.

Inventions and Confidential Information.

 

  6.1

Inventions.

(a)    All inventions, discoveries, computer programs, data, technology, ideas,
processes, designs, innovations, formulas, formulations, algorithms, methods,
techniques and improvements (whether or not patentable and whether or not
copyrightable) (“Inventions”) which are made, conceived, reduced to practice,
created, written, designed or developed by the Senior Advisor, solely or jointly
with others and whether during normal business hours or otherwise, (i) during
the Advisory Period if related to the business of the Company, (ii) during the
Advisory Period in the course of rendering services to the Company or
(iii) during or after the Advisory Period if resulting or derived from
Confidential Information (as defined below), shall be the sole property of the
Company. The Senior Advisor hereby assigns to the Company all Inventions and any
and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefor, in the
United States and elsewhere and appoints any officer of the Company as his duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon the request of the Company and at
the Company’s expense, the Senior Advisor shall execute such further
assignments, documents and other instruments as may be necessary or desirable to
fully and completely assign all Inventions to the Company and to assist the
Company in applying for, obtaining and enforcing patents or copyrights or other
rights in the United States and in any foreign country with respect to any
Invention. The Senior Advisor also hereby waives all claims to moral rights in
any Inventions.

 

3



--------------------------------------------------------------------------------

(b)    The Senior Advisor shall promptly disclose to the Company all Inventions
and will maintain adequate and current written records (in the form of notes,
sketches, drawings, laboratory notebooks and as may be specified by the Company)
to document the conception and/or first actual reduction to practice of any
Invention. Such written records shall be available to and remain the sole
property of the Company at all times.

 

  6.2

Confidential Information.

(a)    The Senior Advisor acknowledges that his relationship with the Company is
one of high trust and confidence and that in the course of his service to the
Company he will have access to and contact with Confidential Information. The
Senior Advisor agrees that he will not, during the Advisory Period or at any
time thereafter, disclose to others, or use for his benefit or the benefit of
others, any Confidential Information or Invention. For purposes of this
Agreement, Confidential Information shall have the same meaning as it does in
Section 8 of the Employment Agreement.

(b)    Upon termination of this Agreement or at any other time upon request by
the Company, the Senior Advisor shall promptly deliver to the Company all
records, files, memoranda, notes, designs, data, reports, price lists, customer
lists, drawings, plans, computer programs, software, software documentation,
sketches, laboratory and research notebooks and other documents (and all copies
or reproductions of such materials) relating to the business of the Company.

(c)    The Senior Advisor represents that his retention as an advisor to the
Company and his performance under this Agreement does not, and shall not, breach
any agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party or otherwise conflict with any of his agreements or obligations to any
other party. The Senior Advisor shall not disclose to the Company any trade
secrets or confidential or proprietary information of any other party.

(d)    The Senior Advisor acknowledges that the Company from time to time may
have agreements with other persons or with the United States Government, or
agencies thereof, that impose obligations or restrictions on the Company
regarding inventions made during the course of work under such agreements or
regarding the confidential nature of such work. The Senior Advisor agrees to be
bound by all such obligations and restrictions that are known to him and to take
all action necessary to discharge the obligations of the Company under such
agreements.

6.3    Remedies. The Senior Advisor acknowledges that any breach of the
provisions of this Section 6 shall result in serious and irreparable injury to
the Company for which the Company cannot be adequately compensated by monetary
damages alone. The Senior Advisor agrees, therefore, that, in addition to any
other remedy it may have, the Company shall be entitled to enforce the specific
performance of this Agreement by the Senior Advisor and to both temporary and
permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages. The Senior Advisor acknowledges and agrees
that his obligations to the Company pursuant to this Section 6 are supplemental
to, and not in lieu of, the Continuing Obligations.

 

4



--------------------------------------------------------------------------------

7.    Independent Contractor Status. The Senior Advisor shall perform all
services under this Agreement as an “independent contractor” and not as an
employee or agent of the Company. The Senior Advisor is not authorized to assume
or create any obligation or responsibility, express or implied, on behalf of, or
in the name of, the Company or to bind the Company in any manner. The Senior
Advisor shall be solely responsible for payment of all charges and taxes arising
from his relationship to the Company as an independent contractor.

8.    Release of Claims. In consideration for, among other terms, the
opportunity to continue a service relationship with the Company and to receive
the compensation and Extended Exercise Period set forth herein, to which the
Senior Advisor acknowledges he would not otherwise be entitled, the Senior
Advisor voluntarily releases and forever discharges the Company, its affiliated
and related entities, its and their respective predecessors, successors and
assigns, its and their respective employee benefit plans and fiduciaries of such
plans, and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when the Senior Advisor signs
this Agreement, the Senior Advisor has, ever had, now claims to have or ever
claimed to have had against any or all of the Releasees. This release includes,
without limitation, all Claims: relating to the Senior Advisor’s employment by
and ending of his employment with the Company; of wrongful discharge or
violation of public policy; of breach of contract; of defamation or other torts;
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation under the Americans
with Disabilities Act, Title VII of the Civil Rights Act of 1964, and the
Massachusetts Fair Employment Practices Act); under any other federal or state
statute; for wages, bonuses, incentive compensation, commissions, stock, stock
options, vacation pay or any other compensation or benefits, either under the
Massachusetts Wage Act, M.G.L. c. 149, §§148-150C, or otherwise; and for damages
or other remedies of any sort, including, without limitation, compensatory
damages, punitive damages, injunctive relief and attorney’s fees; provided,
however, that this release shall not affect the Senior Advisor’s rights under
this Agreement. The Senior Advisor agrees not to accept damages of any nature,
other equitable or legal remedies for his own benefit or attorney’s fees or
costs from any of the Releasees with respect to any Claim released by this
Agreement. As a material inducement to the Company to enter into this Agreement,
the Senior Advisor represents that he has not assigned any Claim to any third
party.

9.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement; provided,
however, and notwithstanding the foregoing, the Continuing Obligations, the
Equity Documents (subject to the terms of this Agreement), and Sections 14
through 27 of the Employment Agreement shall remain in full force and effect in
accordance with their terms.

10.    Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Senior Advisor.

 

5



--------------------------------------------------------------------------------

11.    Governing Law; Interpretation. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Massachusetts, without regard to its conflict of law principles. In the event of
any dispute, this Agreement is intended by the parties to be construed as a
whole, to be interpreted in accordance with its fair meaning, and not to be
construed strictly for or against either the Senior Advisor or the Company or
the “drafter” of all or any portion of this Agreement.

12.    Jurisdiction. The Senior Advisor and the Company hereby agree that the
state and federal courts of the Commonwealth of Massachusetts shall have the
exclusive jurisdiction to consider any matters related to this Agreement,
including without limitation any claim of a violation of this Agreement. With
respect to any such court action, the Senior Advisor submits to the jurisdiction
of such courts and acknowledges that venue in such courts is proper.

13.    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Senior Advisor are personal and shall not be assigned by him.

 

  14.

Miscellaneous.

14.1    The Senior Advisor understands and acknowledges that he is knowingly and
voluntarily entering into this Agreement. In signing this Agreement, the Senior
Advisor is not relying upon any promises or representations made by anyone at or
on behalf of the Company.

14.2    No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

14.3    The provisions of this Sections 6 through 14 of this Agreement shall
survive the expiration or termination of the Advisory Period and the termination
of this Agreement.

14.4    The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

14.5    In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

RADIUS HEALTH, INC. By:  

/s/ Owen Hughes

Name:   Owen Hughes Title:   Chairman of the Board of Directors SENIOR ADVISOR

/s/ Jesper Høiland

Jesper Høiland, MSc

 

7